The defendant, acting with a common intent and purpose jointly with two other Negroes, made an assault upon Claude G. Chandler with the express purpose of robbing him. Chandler was a mail carrier over sixty years of age, and was at the railroad depot in Athens, Georgia, for the purpose of delivering the mail to incoming trains, about eleven o'clock at night. As the three confederates passed Chandler, the defendant remarked, "That s.o.b. has money on him, about a hundred dollars. Let's get it." The three confederates passed the victim a short distance, whereupon they returned to where he was standing near his automobile. Chandler got in his car. The confederates, including the defendant, grabbed Chandler, cutting him severely with a knife. Chandler was carried to the hospital for the treatment of his wounds. The defendant was tried separately, found guilty, and sentenced to not less than ten nor more than ten years in the penitentiary. He excepts to the overruling of his motion for a new trial on the general grounds only. The evidence reveals a most dastardly and cowardly crime. It appears that under the facts of this case as revealed by the record the severity of the penalty is insufficient.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                       DECIDED FEBRUARY 15, 1946.